Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
  	Per claim 1, while it is known in the art to provide a method for producing polyhydroxyalkanoic acid, the method comprising:
 	purifying or molding polyhydroxyalkanoic acid biosynthesized in bacterial cells of a microorganism;
  	discharging waste water produced during the purifying or molding, the waste water comprising nitrogen-containing impurities; and
 	biologically treating the waste water to remove the nitrogen-containing impurities from the waste water (see, for example, WO 2005/085461 to Kaneka), in the examiner’s opinion, the prior art fails to teach or render obvious    	wherein a ratio of a weight of the polyhydroxyalkanoic acid obtained by the   
purifying or the molding to a weight of the polyhydroxyalkanoic acid biosynthesized in the bacterial cells is 99% by weight or less, and
  	the waste water that is biologically treated comprises the polyhydroxyalkanoic acid in addition to the nitrogen-containing impurities.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778


FP
05/16/22